Citation Nr: 1702542	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  07-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served in the Louisiana Army National Guard from June 1973 to May 1975, the California Army National Guard from May 1975 to June 1976, and the United States Army from June 1976 to August 1976.

This case comes before the Board of Veterans' Appeals (the Board) from September 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Acting Veterans' Law Judge in June 2010.  A transcript of that proceeding has been associated with the claims file.

The issues on appeal were previously remanded by the Board in November 2010, and most recently in March 2016, to obtain a nexus opinion regarding the Veteran's psychotic disorder.  This was accomplished, and the claims were readjudicated in a June 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed psychiatric disorder, to include unspecified personality disorder, "other specified schizophrenia spectrum," dysthymic disorder, and PTSD.  
2.  Symptoms of a psychiatric disorder, to include psychoses, were not chronic in service or continuous after service separation. 

3.  The Veteran's psychoses did not manifest to a compensable degree within one year of separation from service.

4.  The Veteran's psychiatric disorders were not incurred in service and are not etiologically related to service.

5.  The Veteran did not have active service for ninety days or more during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection of an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  March 2006 and February 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The February 2007 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's available service treatment records, VA medical treatment records, Social Security Administration disability records have been obtained.  The Veteran was also afforded VA examinations in July 2014 with an addendum opinion in June 2016.  As discussed in detail below, the June 2016 examiner reviewed and considered accurate factual backgrounds and rendered the needed opinion while stating clear and supportive rationale.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The June 2016 VA medical opinion is  adequate for adjudication.

In June 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issues, set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim. These actions supplement the Board's duty to notify and assist, and comply with 
38 C.F.R. § 3.103.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Psychoses are a listed condition.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for an Acquired Psychiatric Disorder

As an initial matter, the Board notes a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  There is no evidence of any notation of the presence of a psychiatric disorder upon an examination upon entry into active duty in June 1973.  Thus, the presumption of soundness attaches.

While there is some evidence to suggest that the Veteran may have had an acquired psychiatric disorder or related symptoms prior to service, the Board finds that the evidence of record that suggest the presence of an acquired psychiatric disorder prior to service is speculative.  For example, the Veteran reported in a November 2005 VA treatment record that he had been depressed his entire life.  Further, although VA examination reports have related the Veteran's currently diagnosed psychiatric disorders to incidents that occurred prior to service entrance, these VA examination reports did not indicate that the Veteran had a pre-existing psychiatric disorder at that time.  As such, this evidence does not constitute clear and unmistakable evidence of an acquired psychiatric disorder prior to service.  Thus, the Board concludes that the presumption of soundness has not been rebutted.

Next, the Board finds that the Veteran has been diagnosed with various psychiatric disorders, including unspecified personality disorder, "other specified schizophrenia spectrum," dysthymic disorder, and PTSD.  The Veteran has also reported hearing voices.  

The Board finds that the Veteran's psychiatric disorders, to include psychoses, were not chronic in service.  Although a Report of Medical History dated in July 1976 for separation purposes reflects that the Veteran complained of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort, a July 1976 Report of Medical Examination, conducted at service separation, shows that the Veteran's psychiatric condition was clinically evaluated as normal.  Further, there were no other service treatment records related to a psychiatric disability in service.  

Service personnel records reflect that the Veteran was separated from the regular Army in 1976 as undesirable.  He had numerous discipline problems, and stated that he did not want to be a soldier and would not try to comply with military authority.  He indicated ongoing and repeated use of hard drugs at that time.  Although this evidence suggests some disciplinary problems, it does not indicate the presence of chronic psychiatric symptoms or of a chronic psychiatric disorder.  The recent VA examiner also considered these various behaviors and events, and stated they did not reflect a psychiatric disability, as is discussed in greater detail below.  As such, the Board finds that the Veteran's psychiatric disorder, to include any psychoses, were not chronic in service. 

The Board further finds that the Veteran's psychiatric disorders were not continuous since service separation.  VA treatment records show initial DSM diagnoses of PTSD and dysthymic disorder in 2005, approximately 30 years following service separation.  Prison medical records also show the use of antidepressants in 2005.  
The Veteran and his spouse provided sworn testimony in June 2010 that the Veteran suffered a psychiatric disability in service.  The spouse's assertions are based on the reports of the Veteran, and not her own observations.  She did not know him until about 10 years after separation.  As such, her statements have limited probative value as to the continuity of the Veteran's symptoms given that she did not know him until many years after service separation.

The Board further finds that the Veteran's psychiatric disorders are not etiologically related to service.  The evidence includes a July 2005 psychological evaluation form the Federal Bureau of Prisons.  During the evaluation, the Veteran reported physical abuse by his stepfather as a child.  The Veteran further indicated that he was discharged from service because he no longer wanted to be in the military.  Notably, the Veteran specifically denied being discharged from the military due to psychological reasons.  The Veteran was diagnosed with PTSD with psychosis symptoms, dysthymic disorder, and schizoid personality disorder with paranoid personality features.  His PTSD was based on his experience with physical and emotional abuse and witnessing his mother and sister's abuse.  

Post-service VA treatment records include a November 8, 2005 treatment record where the Veteran complained of depression.  During the evaluation, the Veteran reported that he had been depressed "all his life."  In 2001, he was incarcerated at and was sent for crisis intervention due to reported depression, insomnia, loss of appetite, anxiety, and excessive worry.  It was noted that the prison psychologist diagnosed the Veteran with PTSD "based on the physical and emotional abuse that he received from his stepfather growing up as well as the physical emotional and sexual abuse he had to observe his stepfather perpetrating on his mother and his sister."  The dysthymia was noted to be present since he was a young child.  He also had auditory hallucinations which had been present since he was eight years old.  These voices were noted to help the Veteran cope with his past abuse from his stepfather.    

In a November 9, 2005 VA mental health psychological assessment, the Veteran reported that, although he was not abused by his father, he witnessed his father physically and emotionally abuse his mother.  After they divorced, the Veteran's mother remarried.  He indicated that his stepfather had sexually abused his oldest sister.  His stepfather also beat him.  It was further noted that the Veteran served in the Army from 1973 to 1976.  The Veteran denied service in combat and denied "any trauma in the military."   

The Veteran was afforded a VA examination in July 2014.  The examiner diagnosed the Veteran with unspecified personality disorder, "other specified schizophrenia spectrum & other psychotic disorder," and alcohol use disorder.  The examiner then indicated that the Veteran had substantial childhood history of severe chronic sexual and physical abuse by his stepfather.  Additionally, the Veteran was made to watch his sisters being raped; and he started using alcohol at age 10 years old and was
drinking excessively in his teens.  The examiner opined that the Veteran's mental health conditions started in childhood therefore were less likely as not incurred in or caused by service.  Regarding aggravation, the examiner noted that the Veteran imprisoned for over 10 years.  The examiner therefore opined that his mental health conditions were less likely than not aggravated by his military service over his 1-2 month period in service.

The Board found in March 2016 that the VA examiner's opinions were conclusory and not supported by a detailed rationale.  Specifically, the examiner did not sufficiently explain whether it was possible that any of the Veteran's psychiatric diagnoses manifested during and were aggravated by service, given the Veteran's July 1976 reports of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  Effectively, it did not address the Veteran's assertions regarding his in-service experiences .  See, e.g., September 2006 stressor statement, and June 2010 Hearing Transcript, pp. 14-24.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Pursuant to the Board's March 2016 remand, a VA addendum opinion was obtained in June 2016.  The examiner indicated that the Veteran's June 1973 report of medical history was indicative of good health and Veteran wrote, "I am in good health and take no medications."  In the July 1976 report of medical history, the Veteran again indicated no major or even mild mental health problems and Veteran wrote of his health, "Good."  In the Hearing testimony, the examiner indicted that the Veteran was asked if his anxiety started in service and the Veteran agreed and then elaborated on how he was being seen at present time for mental health conditions.  The Veteran discussed his harassment by a sergeant, but did not provide any detail on mental health conditions that were present in the military or for that matter present any symptoms whatsoever except using the words anxiety and PTSD.  Further, the examiner stated that the Veteran's developmental background of being exposed to abuse and witnessing sexual abuse to his sister by his stepfather was instrumental in developing a personality style that detached from people and made it difficult to socialize with others.  The Veteran's psychological report in September 2005 noted that the Veteran had always had difficulty making friends or socializing.  The Veteran also informed his mental health provider that he kept doing illegal activities in order to return to prison because he felt he was safer there.  The examiner noted that these behaviors described were indicative of personality pathology issues, not depression.  The examiner further indicated that the Veteran also had a long history of substance use which was noted in a November 2005 psychological report and a March 2016 intake note.  Therefore, reports of depression or insomnia that may have been listed in July 1976 report of medical history, or any depressive symptoms discussed in the hearing transcript of June 2010 would be caused by his drug use.

Upon review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's psychiatric disorders were incurred in service or are otherwise related to service.  The evidence discussed above does not include an opinion which relates the Veteran's current psychiatric disorders to his time in service.  On the other hand, the Veteran's disorders, to include PTSD, have repeatedly been related to his childhood abuse and the abuse he witnessed of his family members.  Moreover, the Veteran has specifically denied being discharged from the military due to psychological reasons.  See July 2005 psychological evaluation form the Federal Bureau of Prisons.  Further, the June 2016 VA examiner noted that the Veteran's behaviors were indicative of personality pathology issues, not depression.  The Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).

The Board has also considered the Veteran's statements regarding his belief that his psychiatric disorders were related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Psychoses, dysthymic disorder, and PTSD are complex psychological issues because of their multiple possible etiologies, require specialized psychotic testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107 (b) is not applicable, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

Non-Service Connected Pension

The law authorizes the payment of a nonservice-connected disability pension to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 
38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.3 (a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j); 
38 C.F.R. § 3.3 (a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501 (4); 38 C.F.R. § 3.2. With regard to the Vietnam era, the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964, and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  38 C.F.R. § 3.2 (f). 

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203 (a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

The threshold issue to initially address in a pension case is whether a veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if a veteran does not have the requisite wartime service, there is no need to proceed further or address any other issue.

In this case, one of the Veteran's DD Forms 214 reveal that he had active service in the Army from June 14, 1976 to August 4, 1976 (22 days).  This was not during a period of war and was not for 90 days or more.  

Further, VA asked for clarification regarding another period of the Veteran's service as one of the DD Forms 214 was illegible.  In a response received in June 2015, the Veteran's period of service was confirmed as being from June 27, 1973 to May 6, 1975 in the Army National Guard.  The records also show that he served in the National Guard from May 1975 to June 1976.  Although some of these dates are within the period of the Vietnam War Era and are over 90 days, there is no indication that the Veteran served on active duty at this time or on active duty for training.  For these reasons, the Board finds that the Veteran has not met the wartime service requirement for nonservice-connected pension benefits.

Here, the Board is bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104 (c).  As there is no legal basis upon which to award nonservice-connected pension benefits, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for an acquired psychiatric disorder is denied.

Nonservice-connected pension benefits are denied.




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


